Exhibit 10.8

AMENDED AND RESTATED DEALER MANAGER AGREEMENT

February 8, 2013

Dividend Capital Securities LLC

518 17th Street, 17th Floor

Denver, CO 80202

This Amended and Restated Dealer Manager Agreement (this “Agreement”) amends,
restates and replaces in full that certain Dealer Manager Agreement dated
July 12, 2012 by and between Dividend Capital Diversified Property Fund Inc., a
Maryland corporation (the “Company”) and Dividend Capital Securities LLC (the
“Dealer Manager”).

As described in more detail below, the Company filed a registration statement,
Registration No. 333-175989, with the SEC for an offering (the “Offering”) of up
to $3,000,000,000 in any combination of Class A, Class I and Class W shares (the
“Shares” or the “Stock”) of its common stock, $0.01 par value per share,
comprised of a maximum amount of Shares set forth in the Prospectus (as defined
below) that will be issued and sold to the public at the public offering prices
per Share set forth in the Prospectus pursuant to the Company’s primary offering
(the “Primary Shares”) and a maximum amount of Shares set forth in the
Prospectus that will be offered pursuant to the Company’s distribution
reinvestment plan (the “DRIP Shares”) (subject to the Company’s right to
reallocate such Share amounts, as described in the Prospectus). In connection
with the Offering, the minimum purchase by any one person shall be $2,000 in
Shares (except as otherwise indicated in the Prospectus or in any letter or
memorandum from the Company to the Dealer Manager.

The Company is offering to the public three classes of Shares, Class A shares,
Class I shares and Class W shares. The differences between the classes of Shares
and the eligibility requirements for each class are described in detail in the
Prospectus. The Primary Shares are to be issued and sold to the public on a
“best efforts” basis through the Dealer Manager, as the dealer manager, and the
broker-dealers (the “Dealers”) with whom the Dealer Manager has entered into or
will enter into a Selected Dealer Agreement in the form attached to this
Agreement as Exhibit “A” at a purchase price equal to the Company’s net asset
value (“NAV”) per share applicable to the class of shares being purchased on
such day prior to giving effect to any share purchases or redemptions to be
effected on such day (as calculated in accordance with the procedures described
in the Prospectus), plus, for Class A shares, applicable selling commissions,
subject in certain circumstances to waivers or reductions thereof. For
stockholders who participate in the Company’s distribution reinvestment plan,
the cash distributions attributable to the class of shares that each stockholder
owns will be automatically invested in additional shares of the same class. The
DRIP Shares are to be issued and sold to stockholders of the Company at a
purchase price equal to the Company’s NAV per share applicable to the class of
shares being purchased (as calculated in accordance with the procedures
described in the Prospectus).

Terms not defined herein shall have the same meaning as in the Prospectus. Now,
therefore, the Company hereby agrees with the Dealer Manager as follows:

1. Representations and Warranties of the Company: The Company represents and
warrants to the Dealer Manager and each Dealer that:

a. A registration statement with respect to the Shares has been prepared by the
Company in accordance with applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations (the “Rules and Regulations”) of

 



--------------------------------------------------------------------------------

the SEC promulgated thereunder, covering the Shares. Said registration
statement, which includes a preliminary prospectus, was initially filed with the
SEC on August 2, 2011. Copies of such registration statement and each amendment
thereto have been or will be delivered to the Dealer Manager. (The registration
statement and prospectus contained therein, as finally amended and revised at
the effective date of the registration statement (including at the effective
date of any post-effective amendment thereto), are respectively hereinafter
referred to as the “Registration Statement” and the “Prospectus,” except that if
the prospectus or prospectus supplement filed by the Company pursuant to
Rule 424(b) under the Securities Act shall differ from the Prospectus, the term
“Prospectus” shall also include such prospectus or prospectus supplement filed
pursuant to Rule 424(b).) “Effective Date” means the applicable date upon which
the Registration Statement or any post-effective amendment thereto is or was
first declared effective by the SEC. “Filing Date” means the applicable date
upon which the initial Prospectus or any amendment or supplement thereto is
filed with the SEC.

b. The Company has been duly and validly organized and formed as a corporation
under the laws of the state of Maryland, with the power and authority to conduct
its business as described in the Prospectus.

c. As of the Effective Date or Filing Date, as applicable, the Registration
Statement and Prospectus complied or will comply with the Securities Act and the
Rules and Regulations. The Registration Statement, as of the applicable
Effective Date, does not and will not contain any untrue statements of material
facts or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading; and the
Prospectus as of the applicable Filing Date, does not and will not contain any
untrue statements of material facts or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, provided,
however, that the foregoing provisions of this Section 1.c. will not extend to
such statements contained in or omitted from the Registration Statement or
Prospectus as are primarily within the knowledge of the Dealer Manager or any of
the Dealers and are based upon information furnished by the Dealer Manager in
writing to the Company specifically for inclusion therein.

d. The Company intends to use the funds received from the sale of the Shares as
set forth in the Prospectus.

e. No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act or applicable state
securities laws.

f. Unless otherwise described in the Prospectus, there are no actions, suits or
proceedings pending or to the knowledge of the Company, threatened against the
Company at law or in equity or before or by any federal or state commission,
regulatory body or administrative agency or other governmental body, domestic or
foreign, which will have a material adverse effect on the business or property
of the Company.

g. The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms of this Agreement
by the Company will not conflict with or constitute a default under any charter,
by-law, indenture, mortgage, deed of trust, lease, rule, regulation, writ,
injunction or decree of any government,

 

2



--------------------------------------------------------------------------------

governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Company, except to the extent that the enforceability of the indemnity
and/or contribution provisions contained in Section 4 of this Agreement may be
limited under applicable securities laws.

h. The Company has full legal right, power and authority to enter into this
Agreement and to perform the transactions contemplated hereby, except to the
extent that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Agreement may be limited under applicable
securities laws.

i. At the time of the issuance of the Shares, the Shares will have been duly
authorized and, upon payment therefor as provided by the Prospectus and this
Agreement, will be validly issued, fully paid and nonassessable and will conform
to the description thereof contained in the Prospectus.

j. The Company has filed all material federal, state and foreign income tax
returns, which have been required to be filed, on or before the due date (taking
into account all extensions of time to file) and has paid or provided for the
payment of all taxes indicated by said returns and all assessments received by
the Company to the extent that such taxes or assessments have become due, except
where the Company is contesting such assessments in good faith.

k. The financial statements of the Company included in the Prospectus present
fairly in all material respects the financial position of the Company as of the
date indicated and the results of its operations for the periods specified; said
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis.

l. The Company does not intend to conduct its business so as to be an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended, and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

m. Any and all supplemental sales materials prepared by the Company and any of
its affiliates (excluding the Dealer Manager) specifically for use with
potential investors in connection with the Offering, when used in conjunction
with the Prospectus, did not at the time provided for use, and, as to later
provided materials, will not at the time provided for use, include any untrue
statement of a material fact nor did they at the time provided for use, or, as
to later provided materials, will they, omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made and when read in conjunction with
the Prospectus, not misleading. If at any time any event occurs which is known
to the Company as a result of which such supplemental sales materials when used
in conjunction with the Prospectus would include an untrue statement of a
material fact or, in view of the circumstances under which they were made, omit
to state any material fact necessary to make the statements therein not
misleading, the Company will promptly notify the Dealer Manager thereof.

 

3



--------------------------------------------------------------------------------

2. Covenants of the Company. The Company covenants and agrees with the Dealer
Manager that:

a. It will, at no expense to the Dealer Manager, furnish the Dealer Manager with
such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
It will similarly furnish to the Dealer Manager and others designated by the
Dealer Manager as many copies of the following documents as the Dealer Manager
may reasonably request: (a) the Prospectus in preliminary and final form and
every form of supplemental or amended prospectus; (b) this Agreement; and
(c) any other printed sales literature or other materials (provided that the use
of said sales literature and other materials has been first approved for use by
the Company and all appropriate regulatory agencies).

b. It will furnish such proper information and execute and file such documents
as may be necessary for the Company to qualify the Shares for offer and sale
under the securities laws of such jurisdictions as the Dealer Manager may
reasonably designate and will file and make in each year such statements and
reports as may be required. The Company will furnish to the Dealer Manager a
copy of such papers filed by the Company in connection with any such
qualification.

c. It will: (a) use its best efforts to cause the Registration Statement to
become effective; (b) furnish copies of any proposed amendment or supplement of
the Registration Statement or Prospectus to the Dealer Manager; (c) file every
amendment or supplement to the Registration Statement or the Prospectus that may
be required by the SEC; and (d) if at any time the SEC shall issue any stop
order suspending the effectiveness of the Registration Statement, it will
promptly notify the Dealer Manager and, to the extent the Company determines
such action is in the best interests of the Company, use its commercially
reasonable efforts to obtain the lifting of such order at the earliest possible
time.

d. If at any time when a Prospectus is required to be delivered under the
Securities Act any event occurs as a result of which, in the opinion of either
the Company or the Dealer Manager, the Prospectus would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in view of the circumstances under which they were
made, not misleading, the Company will promptly notify the Dealer Manager
thereof (unless the information shall have been received from the Dealer
Manager) and will effect the preparation of an amended or supplemental
prospectus which will correct such statement or omission. The Company will then
promptly prepare such amended or supplemental prospectus or prospectuses as may
be necessary to comply with the requirements of Section 10 of the Securities
Act.

e. To the extent the Company provides materials to the Dealer Manager
specifically for distribution to a Dealer in connection with its due diligence
investigation relating to the Offering, such materials, to the knowledge of the
Company, will be materially accurate as of the date or dates specified in such
materials.

3. Obligations and Compensation of Dealer Manager.

a. The Company hereby appoints the Dealer Manager as its agent and principal
distributor for the purpose of selling for cash to the public up to the maximum
amount of Shares set forth in the Prospectus (subject to the Company’s right of
reallocation, as described in the Prospectus) through Dealers, all of whom shall
be members of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The
Dealer Manager hereby accepts such agency and distributorship and agrees to use
its best efforts to sell the Shares on said terms and conditions. The Dealer

 

4



--------------------------------------------------------------------------------

Manager represents to the Company that it is a member in good standing of FINRA
and that it and its employees and representatives have all required licenses and
registrations to act under this Agreement. With respect to the Dealer Manager’s
participation in the distribution of the Shares in this Offering, the Dealer
Manager agrees to comply in all material respects with the applicable
requirements of the Securities Act, the Rules and Regulations, the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, and all other state or federal laws, rules and regulations
applicable to the Offering and the sale of Shares, all applicable state
securities or blue sky laws and regulations, and the rules of FINRA applicable
to the Offering, from time to time in effect, including, without limitation,
FINRA Rules 2111, 2310, 5110 and 5141, and Rule 2420 of the NASD Conduct Rules
(or such rule’s successor FINRA Rule).

b. Promptly after the Effective Date of the Registration Statement, the Dealer
Manager and the Dealers shall commence the offering of the Shares for cash to
the public in jurisdictions in which the Shares are registered or qualified for
sale or in which such offering is otherwise permitted. The Dealer Manager and
the Dealers will suspend or terminate offering of the Shares upon request of the
Company at any time and will resume offering the Shares upon subsequent request
of the Company.

c. Subject to volume discounts and other special circumstances described in or
otherwise provided under the caption “Plan of Distribution” in the Prospectus,
the Company will pay to the Dealer Manager selling commissions in the amount of
3.0% of the NAV per Class A share for each sale of Class A Primary Shares,
calculated after the close of business on the day that a purchase order is
received in proper form and processed by the Company, or if such day is not a
business day or such purchase order is not received in proper form and processed
until after the close of business on such day, calculated after the close of
business on the next business day. The selling commissions payable to the Dealer
Manager will be paid substantially concurrently with the execution by the
Company of orders submitted by purchasers of Class A shares and substantially
all of the selling commissions will be reallowed by the Dealer Manager to the
Dealers who sold the Primary Shares giving rise to such selling commissions, as
described more fully in the Selected Dealer Agreement entered into with each
such Dealer. The Company will not pay to the Dealer Manager any selling
commissions in respect of the purchase of any Class I shares, Class W shares or
DRIP Shares.

d. Subject to the limitations set forth in Section 3.f. below, the Company will
pay to the Dealer Manager a distribution fee with respect to Class A shares only
sold during the term of this Agreement that accrues daily in an amount equal to
1/365th of 0.50% of the Company’s NAV allocable to Class A shares each day (the
“Distribution Fee”). The Company will pay the Distribution Fee to the Dealer
Manager monthly in arrears. The Dealer Manager may reallow the Distribution Fee
to the Dealers who sold the Shares giving rise to such Distribution Fees to the
extent the Selected Dealer Agreement with such Dealer provides for such a
reallowance; provided, however, that upon the date when the Dealer Manager is
notified that the Dealer who sold the Shares giving rise to the Distribution Fee
is no longer the broker-dealer of record with respect to such Shares, then such
Dealer’s entitlement to the Distribution Fee related to such Shares shall cease,
and beginning on such date, such Distribution Fee may be reallowed by the Dealer
Manager to the then-current broker-dealer of record of the Shares if any such
broker-dealer of record has been designated (the “Servicing Dealer”) to the
extent such Servicing Dealer has entered into a Selected Dealer Agreement or
similar agreement with the Dealer Manager (“Servicing Agreement”) and such
Selected Dealer Agreement or Servicing Agreement with the Servicing Dealer
provides for such reallowance. The Dealer Manager may also reallow some or all
of the Distribution Fee to other broker-dealers who provide services with
respect to the Shares

 

5



--------------------------------------------------------------------------------

(“Additional Servicing Dealers”) pursuant to a Servicing Agreement with the
Dealer Manager to the extent such Servicing Agreement provides for such
reallowance, all in accordance with the terms of such Servicing Agreement. The
Company will not pay the Dealer Manager a Distribution Fee with respect to Class
I shares or Class W shares.

e. Subject to the limitations set forth in Section 3.f. below, the Company will
pay to the Dealer Manager (1) a dealer manager fee with respect to the Class A
shares and the Class W shares sold during the term of this Agreement that
accrues daily in an amount equal to 1/365th of 0.60% of the Company’s NAV
allocable to the Class A shares and the Class W shares each day, and (2) a
dealer manager fee with respect to the Class I shares sold during the term of
this Agreement that accrues daily in an amount equal to 1/365th of 0.10% of the
Company’s NAV allocable to the Class I shares each day (collectively, the
“Dealer Manager Fees”). The Company will pay the Dealer Manager Fees to the
Dealer Manager monthly in arrears. The Dealer Manager may reallow a portion of
the Dealer Manager Fees to the Dealers who sold the Shares giving rise to such
Dealer Manager Fees to the extent the Selected Dealer Agreement with such Dealer
provides for such a reallowance; provided, however, that upon the date when the
Dealer Manager is notified that the Dealer who sold the Shares giving rise to
the Dealer Manager Fees is no longer the broker-dealer of record with respect to
such Shares, then such Dealer’s entitlement to the Dealer Manager Fees related
to such Shares shall cease, and beginning on such date, such Dealer Manager Fees
may be reallowed to the then-current Servicing Dealer, if any, to the extent
such Servicing Dealer has entered into a Selected Dealer Agreement or Servicing
Agreement with the Dealer Manager and such Selected Dealer Agreement or
Servicing Agreement with the Servicing Dealer provides for such reallowance. The
Dealer Manager may also reallow some or all of the Dealer Manager Fees to
Additional Servicing Dealers pursuant to a Servicing Agreement with the Dealer
Manager to the extent such Servicing Agreement provides for such reallowance,
all in accordance with the terms of such Servicing Agreement.

f. The Dealer Manager will cease receiving Distribution Fees and Dealer Manager
Fees with respect to Shares sold in this Offering upon the earlier to occur of
the following: (i) a listing of the class of such Shares on a national
securities exchange; (ii) after the termination of the Offering, the aggregate
selling commissions, Distribution Fees, Dealer Manager Fees and all other forms
of underwriting compensation (as defined in accordance with applicable FINRA
rules) paid in connection with this Offering equaling 10.0% of the gross
proceeds raised from the sale of Primary Shares in the Offering, as determined
in good faith by the Dealer Manager in its sole discretion, or (iii) such Shares
no longer being outstanding, for example (without limitation), upon their
redemption or other repurchase by the Company, upon the dissolution of the
Company, or upon a merger or other extraordinary transaction in which the
Company is a party and in which the Shares are exchanged for cash or other
securities.

g. The terms of any reallowance of selling commissions, Distribution Fees, and
Dealer Manager Fees shall be set forth in the Selected Dealer Agreement or
Servicing Agreement entered into with the Dealers or Servicing Dealers, as
applicable. The Company will not be liable or responsible to any Dealer or
Servicing Dealer for direct payment of commissions or any reallowance of the
Dealer Manager Fees or Distribution Fee to such Dealer or Servicing Dealer, it
being the sole and exclusive responsibility of the Dealer Manager for payment of
commissions or any reallowance of the Dealer Manager Fees and Distribution Fee
to Dealers and Servicing Dealers.

h. In addition to the other items of underwriting compensation set forth in this
Section 3, the Company shall reimburse the Dealer Manager or the Advisor for
certain costs and expenses incurred by such entities incident to the Offering as
provided in the Prospectus (which may be amended and supplemented from time to
time), to the extent permitted pursuant to

 

6



--------------------------------------------------------------------------------

prevailing rules and regulations of FINRA, including expenses, fees and taxes
incurred in connection with: (a) customary travel, lodging, meals and reasonable
entertainment expenses incurred in connection with the Offering; (b) costs and
expenses of conducting educational conferences and seminars, attending
broker-dealer sponsored conferences, or educational conferences sponsored by the
Company; (c) customary promotional items; and (d) legal fees of the Dealer
Manager; provided, however, that, the aggregate of all underwriting compensation
paid in connection with the Offering may not exceed 10.0% of the gross proceeds
from the sale of the Primary Shares, excluding reimbursement of bona fide due
diligence expenses as provided under Section 3.i.

i. In addition to reimbursement as provided under Section 3.h, the Company shall
also reimburse the Dealer Manager for reasonable bona fide due diligence
expenses incurred by any Dealer. The Dealer Manager shall obtain from any Dealer
and provide to the Company a detailed and itemized invoice for any such due
diligence expenses.

j. The Dealer Manager represents and warrants to the Company and each person and
firm that signs the Registration Statement that the information under the
caption “Plan of Distribution” in the Prospectus and all other information
furnished to the Company by the Dealer Manager in writing expressly for use in
the Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

k. The Dealer Manager and all Dealers will offer and sell the Shares at the
public offering prices per share as determined in accordance with the
Prospectus. Also as provided in the “Plan of Distribution” section of the
Prospectus, the Dealer Manager or any Dealer may reduce the amount of its sales
commission on sales of $500,000 or more of Class A Shares to certain purchasers
in order to provide a reduction to the total purchase price for such Class A
Shares.

4. Indemnification.

a. The Company will indemnify and hold harmless the Dealers and the Dealer
Manager, their officers and directors and each person, if any, who controls such
Dealer or the Dealer Manager within the meaning of Section 15 of the Securities
Act from and against any losses, claims, damages or liabilities, joint or
several, to which such Dealers or the Dealer Manager, their officers and
directors, or such controlling person may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereto or (ii) in any blue sky application or other
document executed by the Company or on its behalf specifically for the purpose
of qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof (any such application, document or information being
hereinafter called a “Blue Sky Application”), or (b) the omission or alleged
omission to state in the Registration Statement (including the Prospectus as a
part thereof) or any post-effective amendment thereof or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, if
used prior to the effective date of the Registration Statement, or in the
Prospectus or any amendment or supplement to the Prospectus or the omission or
alleged omission to state therein a material fact required to be stated therein
or

 

7



--------------------------------------------------------------------------------

necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and will reimburse each Dealer or
the Dealer Manager, its officers and each such controlling person for any legal
or other expenses reasonably incurred by such Dealer or the Dealer Manager, its
officers and directors, or such controlling person in connection with
investigating or defending such loss, claim, damage, liability or action;
provided that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of, or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company or the Dealer Manager by or on behalf of any Dealer or the Dealer
Manager specifically for use with reference to such Dealer or the Dealer Manager
in the preparation of the Registration Statement or any such post-effective
amendment thereof, any such Blue Sky Application or any such preliminary
prospectus or the Prospectus or any such amendment thereof or supplement
thereto; and further provided that the Company will not be liable in any such
case if it is determined that such Dealer or the Dealer Manager was at fault in
connection with the loss, claim, damage, liability or action. Notwithstanding
the foregoing, the Company may not indemnify or hold harmless the Dealer
Manager, any Dealer or any of their affiliates in any manner that would be
inconsistent with the provisions to Article II.G of the NASAA REIT Guidelines
(as defined below). In particular, but without limitation, the Company may not
indemnify or hold harmless the Dealer Manager, any Dealer or any of their
affiliates for liabilities arising from or out of a violation of state or
federal securities laws, unless one or more of the following conditions are met:

(i) There has been a successful adjudication on the merits of each count
involving alleged securities law violations;

(ii) Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or

(iii) A court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered as to indemnification for violations of securities laws.

b. The Dealer Manager will indemnify and hold harmless the Company, each officer
and director of the Company, and each person or firm which has signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, from and against any losses,
claims, damages or liabilities to which any of the aforesaid parties may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement of a material fact contained (i) in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereof or (ii) any Blue Sky Application, or (b) the
omission to state in the Registration Statement (including the Prospectus as a
part thereof) or any post-effective amendment thereof or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, if
used prior to the effective date of the Registration Statement, or in the
Prospectus, or in any amendment or supplement to the Prospectus or the omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements

 

8



--------------------------------------------------------------------------------

therein in the light of the circumstances under which they were made not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Dealer Manager
specifically for use with reference to the Dealer Manager in the preparation of
the Registration Statement or any such post-effective amendments thereof or any
such Blue Sky Application or any such preliminary prospectus or the Prospectus
or any such amendment thereof or supplement thereto, or (d) any unauthorized use
of sales materials or use of unauthorized verbal representations concerning the
Shares by the Dealer Manager and will reimburse the aforesaid parties, in
connection with investigation or defending such loss, claim, damage, liability
or action. This indemnity agreement will be in addition to any liability which
the Dealer Manager may otherwise have.

c. Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager and each of their directors (including any persons named in the
Registration Statement with his consent, as about to become a director), each of
their officers who has signed the Registration Statement and each person, if
any, who controls the Company or the Dealer Manager within the meaning of
Section 15 of the Securities Act from and against any losses, claims, damages or
liabilities to which the Company, the Dealer Manager, any such director or
officer, or controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (a) any untrue statement or
alleged untrue statement of a material fact contained (i) in the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereof or (ii) in any Blue Sky Application, or (b) the omission or
alleged omission to state in the Registration Statement (including the
Prospectus as a part thereof) or any post-effective amendment thereof or in any
Blue Sky Application a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (c) any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus, if used prior to the effective date of the Registration Statement,
or in the Prospectus, or in any amendment or supplement to the Prospectus or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company or the Dealer
Manager by or on behalf of such Dealer specifically for use with reference to
such Dealer in the preparation of the Registration Statement or any such
post-effective amendments thereof or any such Blue Sky Application or any such
preliminary prospectus or the Prospectus or any such amendment thereof or
supplement thereto, or (d) any unauthorized use of sales materials or use of
unauthorized verbal representations concerning the Shares by such Dealer or
Dealer’s representatives or agents in violation of Section VII of the Selected
Dealer Agreement or otherwise, or (e) any failure to comply with applicable
rules of FINRA, federal or state securities laws or the rules and regulations
promulgated thereunder, the NASAA REIT Guidelines (as defined in Section 11
below), or any other state or federal laws and regulations applicable to the
Offering or the activities of the Dealer in connection with the Offering, and
will reimburse the Company and the Dealer Manager and any such directors or
officers, or controlling person, in connection with investigating or defending
any such loss, claim, damage, liability or action. This indemnity agreement will
be in addition to any liability which such Dealer may otherwise have.

d. Promptly after receipt by an indemnified party under this Section 4 of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 4, notify in writing the indemnifying

 

9



--------------------------------------------------------------------------------

party of the commencement thereof; the omission so to notify the indemnifying
party will relieve it from liability under this Section 4 only in the event and
to the extent the failure to provide such notice adversely affects the ability
to defend such action. In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to participate in
the defense thereof, with separate counsel. Such participation shall not relieve
such indemnifying party of the obligation to reimburse the indemnified party for
reasonable legal and other expenses (subject to paragraph (e) of this Section 4)
incurred by such indemnified party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party.

e. The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obliged to pay legal expenses and fees
to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

f. The indemnity agreements contained in this Section 4 shall remain operative
and in full force and effect regardless of (a) any investigation made by or on
behalf of any Dealer, or any person controlling any Dealer or by or on behalf of
the Company, the Dealer Manager or any officer or director thereof, or by or on
behalf of any person controlling the Company or the Dealer Manager, (b) delivery
of any Shares and payment therefor, and (c) any termination of this Agreement. A
successor of any Dealer or of any of the parties to this Agreement, as the case
may be, shall be entitled to the benefits of the indemnity agreements contained
in this Section 4.

5. Survival of Provisions. The respective agreements, representations and
warranties of the Company and the Dealer Manager set forth in this Agreement
shall remain operative and in full force and effect regardless of (a) any
termination of this Agreement, (b) any investigation made by or on behalf of the
Dealer Manager or any Dealer or any person controlling the Dealer Manager or any
Dealer or by or on behalf of the Company or any person controlling the Company,
and (c) the acceptance of any payment for the Shares.

6. Applicable Law. This Agreement was executed and delivered in, and its
validity, interpretation and construction shall be governed by, the laws of the
State of Colorado; provided however, that causes of action for violations of
federal or state securities laws shall not be governed by this Section. Venue
for any action brought hereunder shall lie exclusively in Denver, Colorado.

 

10



--------------------------------------------------------------------------------

7. Counterparts. This Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
Agreement.

8. Successors and Amendment.

a. This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors. Nothing in this
Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein. This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.

b. This Agreement may be amended by the written agreement of the Dealer Manager
and the Company.

9. Term and Termination.

Any party to this Agreement shall have the right to terminate this Agreement on
60 days’ written notice or immediately upon notice to the other party in the
event that such other party shall have failed to comply with any material
provision hereof. If not sooner terminated, the Dealer Manager’s agency and this
Agreement shall terminate upon the effective date of the termination of the
Offering without obligation on the part of the Dealer Manager or the Company,
except as set forth in this Agreement. Upon expiration or termination of this
Agreement, (a) the Company shall pay to the Dealer Manager all earned but unpaid
compensation and reimbursement for all incurred, accountable compensation to
which the Dealer Manager is or becomes entitled under Section 3 pursuant to the
requirements of that Section 3 at such times as such amounts become payable
pursuant to the terms of such Section 3, offset by any losses suffered by the
Company or any officer or director of the Company arising from the Dealer
Manager’s breach of this Agreement or an action that would otherwise give rise
to an indemnification claim against the Dealer Manager under Section 4.b.
herein, and (b) the Dealer Manager shall promptly deliver to the Company all
records and documents in its possession that relate to the Offering and that are
not designated as “dealer” copies. Dealer Manager shall use its commercially
reasonable efforts to cooperate with the Company to accomplish an orderly
transfer of management of the Offering to a party designated by the Company.

10. Confirmation. The Company hereby agrees and assumes the duty to confirm on
its behalf and on behalf of Dealers who sell the Shares all orders for purchase
of Shares accepted by the Company. Such confirmations will comply with the rules
of the SEC and FINRA, and will comply with applicable laws of such other
jurisdictions to the extent the Company is advised of such laws in writing by
the Dealer Manager.

11. Suitability of Investors. The Dealer Manager, in its agreements with
Dealers, will require that the Dealers offer Shares only to persons who meet the
financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Company and will only make offers to
persons in the jurisdictions in which it is advised in writing that the Shares
are qualified for sale or that such qualification is not required. In offering
Shares, the Dealer Manager, in its agreements with Dealers, will require that
the Dealer comply with the provisions of all applicable rules and regulations
relating to suitability of investors, including, without limitation, the
provisions of Article III.C. of the Statement of Policy Regarding Real Estate
Investment Trusts of the North American Securities Administrators
Association, Inc. (the “NASAA REIT Guidelines”). The Dealer Manager, in its
agreements with Dealers, will require that the Dealers shall sell Class I shares
and Class W shares only to

 

11



--------------------------------------------------------------------------------

those persons who are eligible to purchase such shares as described in the
Prospectus and only through those Dealers who are authorized to sell such
shares. The Dealer Manager, in its agreements with the Dealers, shall require
the Dealers to maintain, for at least six years, a record of the information
obtained to determine that an investor meets the financial qualification and
suitability standards imposed on the offer and sale of the Shares. To the extent
Shares are offered to investors other than through a Dealer, the obligations of
the Dealers set forth in this Section 11 shall become obligations of the Dealer
Manager, and the Dealer Manager shall be responsible for ensuring that such
offers and sales comply with the obligations set forth in this Section 11.

12. Submission of Orders. The Dealer Manager will require in its agreements with
each Dealer that each Dealer comply with the submission of orders procedures set
forth in the form of Selected Dealer Agreement attached as Exhibit “A” to this
Agreement. If the Dealer Manager is involved in the distribution process other
than through a Dealer, the Dealer Manager will comply with such submission of
orders procedures, and will require each person desiring to purchase Shares in
the Offering to complete and execute a subscription eligibility form in the form
provided by the Company to the Dealer Manager for use in connection with the
Offering (the “Eligibility Form”) and to deliver to the Dealer Manager or as
otherwise directed by the Dealer Manager such completed and executed Eligibility
Form together with a check or wire transfer (“instrument of payment”) in the
amount of such person’s purchase, which must be at least the minimum purchase
amount set forth in the Prospectus. Eligibility Forms and instruments of payment
will be transmitted by the Dealer Manager to Dividend Capital Diversified
Property Fund Inc. as soon as practicable, but in any event by the end of the
second business day following receipt by the Dealer Manager. If the Dealer
Manager receives an Eligibility Form or instrument of payment not conforming to
the instructions set forth in the form of Selected Dealer Agreement, the Dealer
Manager shall return such Eligibility Form and instrument of payment directly to
such subscriber not later than the end of the next business day following its
receipt. Instruments of payment of rejected subscribers will be promptly
returned to such subscribers.

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

 

Very truly yours, DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC. By:  

/s/ Jeffrey L. Johnson

  Jeffrey L. Johnson, Chief Executive Officer

Accepted and agreed to as of the date first above written:

 

DIVIDEND CAPITAL SECURITIES LLC By:  

/s/ Charles Murray

  Charles Murray, President

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SELECTED DEALER AGREEMENT

Ladies and Gentlemen:

Dividend Capital Securities LLC, as the dealer manager (“Dealer Manager”) for
Dividend Capital Diversified Property Fund Inc. (the “Company”), a Maryland
corporation which will be taxed as a real estate investment trust, invites you
(the “Dealer”) to participate in the distribution of shares of common stock
(“Shares”) of the Company subject to the following terms:

 

  I. Dealer Manager Agreement

The Dealer Manager has entered into an Amended and Restated Dealer Manager
Agreement (the “Dealer Manager Agreement”) with the Company dated February 8,
2013 in the form attached hereto as Exhibit “A.” By your acceptance of this
Agreement, you will become one of the Dealers referred to in such Agreement
between the Company and the Dealer Manager and will be entitled and subject to
the indemnification provisions contained in such Agreement, including the
provisions of Section 4 of such Agreement wherein the Dealers severally agree to
indemnify and hold harmless the Company, the Dealer Manager and each officer and
director thereof, and each person, if any, who controls the Company or the
Dealer Manager within the meaning of the Securities Act of 1933, as amended.
Except as otherwise specifically stated herein, all terms used in this Agreement
have the meanings provided in the Dealer Manager Agreement. The Shares are to be
offered solely through broker-dealers who are members of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

The Dealer hereby agrees to use its best efforts to sell the Shares for cash on
the terms and conditions stated in the Prospectus. Nothing in this Agreement
shall be deemed or construed to make the Dealer an employee, agent,
representative or partner of the Dealer Manager or of the Company, and the
Dealer is not authorized to act for the Dealer Manager or the Company or to make
any representations on their behalf except as set forth in the Prospectus and
such other printed information furnished to the Dealer by the Dealer Manager or
the Company to supplement the Prospectus (“supplemental information”).

The Company has filed with the Securities and Exchange Commission (the
“Commission”) the Registration Statement, including the Prospectus, for the
registration of the offering of the Shares under the Securities Act of 1933, as
amended (the “Securities Act”). The Dealer Manager will provide the Dealer as
many copies of the Prospectus as the Dealer may from time to time reasonably
request.

 

  II. Submission of Orders

Each person desiring to purchase Shares in the Offering will be required to
complete and execute a subscription eligibility form provided by the Company to
each Dealer for use in connection with the Offering (the “Eligibility Form”) and
to deliver to the Dealer such completed and executed Eligibility Form together
with a check or wire transfer (“instrument of payment”) in the amount of such
person’s purchase, which must be at least the minimum purchase amount set forth
in the Prospectus. Those persons who purchase Shares will be instructed by the
Dealer to make their instruments of payment payable to or for the benefit of
“Dividend Capital Diversified Property Fund Inc.” Purchase orders received and
processed by the Company prior to the close of the New York Stock Exchange
(generally, 4:00 p.m. Eastern time; the “close of business”) on any business day
will be executed at the price per share of the class of shares being purchased
calculated at the end of such business day plus, for Class A shares only,
applicable selling commissions, in accordance with the procedures described in
the Prospectus. Purchase orders received and processed after the close of
business on any business day, or on a day that is not a



--------------------------------------------------------------------------------

business day, will be executed at the price per share of the class of shares
being purchased calculated at the end of the next business day plus, for Class A
shares only, applicable selling commissions, in accordance with the procedures
described in the Prospectus. Subscribers may not submit an initial purchase
order until at least five (5) business days after the date on which the
subscriber receives a copy of the Prospectus.

If the Dealer receives an Eligibility Form or instrument of payment not
conforming to the foregoing instructions, the Dealer shall return such
Eligibility Form and instrument of payment directly to such subscriber not later
than the end of the next business day following its receipt. Eligibility Forms
and instruments of payment received by the Dealer which conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the methods
described in this Section II. Transmittal of received investor funds will be
made in accordance with the following procedures:

Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which Eligibility Forms
and instruments of payment are received from subscribers, Eligibility Forms and
instruments of payment will be transmitted by the end of the next business day
following receipt by the Dealer for deposit to Dividend Capital Diversified
Property Fund Inc. as set forth in the Eligibility Form or as otherwise directed
by the Company.

Where, pursuant to the Dealer’s internal supervisory procedures, final and
internal supervisory review is conducted at a different location, Eligibility
Forms and instruments of payment will be transmitted by the end of the next
business day following receipt by the Dealer to the office of the Dealer
conducting such final internal supervisory review (the “Final Review Office”).
The Final Review Office will in turn, by the end of the next business day
following receipt by the Final Review Office, transmit such Eligibility Forms
and instruments of payment for deposit to Dividend Capital Diversified Property
Fund Inc. as set forth in the Eligibility Form or as otherwise directed by the
Company.

 

  III. Pricing

The Primary Shares shall be offered to the public at a purchase price payable in
cash equal to the Company’s net asset value (“NAV”) per share applicable to the
class of shares being purchased on such day prior to giving effect to any share
purchases or redemptions to be effected on such day (as calculated in accordance
with the procedures described in the Prospectus), plus, for Class A shares,
applicable selling commissions, subject in certain circumstances to waivers or
reductions thereof. For stockholders who participate in the Company’s
distribution reinvestment plan, the cash distributions attributable to the class
of shares that each stockholder owns will be automatically invested in
additional shares of the same class. The DRIP Shares are to be issued and sold
to stockholders of the Company at a purchase price equal to the Company’s NAV
per share applicable to the class of shares being purchased (as calculated in
accordance with the procedures described in the Prospectus). Except as otherwise
indicated in the Prospectus or in any letter or memorandum sent to the Dealer by
the Company or the Dealer Manager, a minimum initial purchase of $2,000 in
Shares is required. Except as otherwise indicated in the Prospectus, additional
investments may be made in cash in minimal increments of at least $100 in
Shares. The Shares are nonassessable. The Dealer hereby agrees to place any
order for the full purchase price.

 

  IV. Dealers’ Compensation

Subject to volume discounts and other special circumstances described in or as
otherwise provided in the “Plan of Distribution” section of the Prospectus, the
Dealer’s selling commission applicable to the Class A Primary Shares sold by the
Dealer which it is authorized to sell hereunder is the percentage of the NAV per
Class A share sold by the Dealer and accepted and confirmed by the



--------------------------------------------------------------------------------

Company, as set forth on Schedule 1 to this Agreement, calculated after the
close of business on the day that a purchase order is received in proper form
and processed by the Company, or if such day is not a business day or such
purchase order is not received in proper form and processed until after the
close of business on such day, calculated after the close of business on the
next business day, which commission will be paid by the Dealer Manager. No
selling commission is payable with respect to sales of Class I Primary Shares or
Class W Primary Shares. For these purposes, a “sale of Class A Primary Shares”
shall occur if and only if a transaction has closed with a securities purchaser
pursuant to all applicable offering and subscription documents and the Company
has thereafter distributed the commission to the Dealer Manager in connection
with such transaction. The Dealer hereby waives any and all rights to receive
payment of commissions due until such time as the Dealer Manager is in receipt
of the commission from the Company. The Dealer affirms that the Dealer Manager’s
liability for commissions payable to the Dealer is limited solely to the
commissions received by the Dealer Manager from the Company associated with the
Dealer’s sale of Class A Primary Shares.

The Dealer shall be responsible for implementing the volume discounts and other
special circumstances described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus. Requests to combine purchase orders of
Class A shares as a part of a combined order for the purpose of qualifying for
discounts or fee waivers as described in the “Plan of Distribution” section of
the Prospectus must be made in writing by the Dealer, and any resulting
reduction in selling commissions or fee waivers will be prorated among the
separate subscribers.

In addition, as set forth in the Prospectus, the Dealer Manager may reallow the
Distribution Fee (as defined in the Dealer Manager Agreement) to the Dealer in
the Dealer Manager’s sole discretion. The Dealer Manager may also reallow a
portion of the Dealer Manager Fees (as defined in the Dealer Manager Agreement).
The reallowance of the Dealer Manager Fees, if any, shall be determined by the
Dealer Manager in its sole discretion to Dealers that meet certain thresholds of
Shares under management or other metrics determined by the Dealer Manager;
provided, however, that the Dealer’s right, if any, to receive Dealer Manager
Fees and Distribution Fees with respect to Shares sold in this Offering shall
cease upon the earlier to occur of the following: (i) a listing of the class of
such Shares on a national securities exchange; (ii) after the termination of the
Offering, the aggregate selling commissions, Distribution Fees, Dealer Manager
Fees and all other forms of underwriting compensation (as defined in accordance
with applicable FINRA rules) paid in connection with this Offering equaling
10.0% of the gross proceeds raised from the sale of Primary Shares in the
Offering, as determined in good faith by the Dealer Manager in its sole
discretion, or (iii) such Shares no longer being outstanding, for example
(without limitation), upon their redemption or other repurchase by the Company,
upon the dissolution of the Company, or upon a merger or other extraordinary
transaction in which the Company is a party and in which the Shares are
exchanged for cash or other securities. Further, upon the date when the Dealer
Manager is notified that the Dealer is no longer the broker-dealer of record
with respect to the Shares sold by the Dealer giving rise to the Dealer Manager
Fees and Distribution Fee, then the Dealer’s entitlement to the Dealer Manager
Fees and Distribution Fee related to such Shares shall cease, and beginning on
such date, the Dealer Manager Fees and Distribution Fee may be reallowed by the
Dealer Manager to the then-current broker-dealer of record of the Shares if any
such broker-dealer of record has been designated (the “Servicing Dealer”) to the
extent such Servicing Dealer has entered into a Selected Dealer Agreement or
similar agreement with the Dealer Manager (“Servicing Agreement”) and such
Selected Dealer Agreement or Servicing Agreement with the Servicing Dealer
provides for such reallowance. The Dealer agrees to promptly notify the Dealer
Manager upon becoming aware that it should no longer be the broker-dealer of
record with respect to any or all of the Shares sold by the Dealer. The Dealer
Manager may also reallow some or all of the Distribution Fee and/or Dealer
Manager Fees to other broker-dealers who provide services with respect to the
Shares (“Additional Servicing Dealers”) pursuant to a Servicing Agreement with
the Dealer Manager to the extent such Servicing Agreement provides for such
reallowance, all in accordance with the terms of such Servicing Agreement. The
Dealer Manager’s reallowance of the Distribution Fee and Dealer Manager Fees to
the Dealer, if any, shall be described in Schedule 1 to this Agreement.



--------------------------------------------------------------------------------

The Dealer acknowledges and agrees that no selling commissions will be paid in
respect of the sale of any DRIP Shares.

The parties hereby agree that the foregoing selling commissions, Dealer Manager
Fees and Distribution Fees are not in excess of the usual and customary
distributors’ or sellers’ commission received in the sale of securities similar
to the Primary Shares, that the Dealer’s interest in the offering is limited to
such selling commissions, Dealer Manager Fees and Distribution Fees from the
Dealer Manager and the Dealer’s indemnity referred to in Section 4 of the Dealer
Manager Agreement, and that the Company is not liable or responsible for the
direct payment of such selling commissions, the Dealer Manager Fees and
Distribution Fees to the Dealer. In addition, as set forth in the Prospectus,
the Dealer Manager will reimburse the Dealer for reasonable bona fide due
diligence expenses incurred by the Dealer. Such due diligence expenses may
include travel, lodging, meals and other reasonable out-of-pocket expenses
incurred by the Dealer and its personnel when visiting the Company’s offices or
properties to verify information relating to the Company or its properties. The
Dealer shall provide a detailed and itemized invoice for any such due diligence
expenses and no such expenses shall be reimbursed absent a detailed and itemized
invoice.

 

  V. Payment

Payments of selling commissions and any other fees due to the Dealer pursuant to
this Agreement will be made by the Dealer Manager to the Dealer. Selling
commissions and such other fees due to the Dealer pursuant to this Agreement
will be paid to the Dealer within 30 days after receipt by the Dealer Manager.

The Dealer, in its sole discretion, may authorize Dealer Manager to deposit
selling commissions and any other fees or payments due to it pursuant to this
Agreement directly to its bank account. If the Dealer so elects, the Dealer
shall provide such deposit authorization and instructions in Schedule 2 to this
Agreement.

 

  VI. Right to Reject Orders or Cancel Sales

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order. Orders not accompanied by an executed Eligibility
Form and the required instrument of payment in payment for the Shares may be
rejected. Issuance and delivery of the Shares will be made only after actual
receipt of payment therefor. If any check is not paid upon presentment, or if
the Company is not in actual receipt of clearinghouse funds or cash, certified
or cashier’s check or the equivalent in payment for the Shares within 15 days of
sale, the Company reserves the right to cancel the sale without notice. In the
event an order is rejected, canceled or rescinded for any reason, the Dealer
agrees to return to the Dealer Manager any commission and any other fees or
payments theretofore paid with respect to such order.

 

  VII. Prospectus and Supplemental Information; Compliance with Laws

Dealer is not authorized or permitted to give and will not give, any information
or make any representation concerning the Shares except as set forth in the
Prospectus and any additional sales literature which has been approved in
advance in writing by the Dealer Manager (“Supplemental Information”). The
Dealer Manager will supply Dealer with reasonable quantities of the Prospectus,
any supplements thereto and any amended Prospectus, as well as any Supplemental
Information, for delivery



--------------------------------------------------------------------------------

to investors, and Dealer will deliver a copy of the Prospectus and all
supplements thereto and any amended Prospectus to each investor to whom an offer
is made prior to or simultaneously with the first solicitation of an offer to
sell the Shares to an investor. The Dealer agrees that it will not send or give
any supplement to the Prospectus or any Supplemental Information to an investor
unless it has previously sent or given a Prospectus and all previous supplements
thereto and any amended Prospectus to that investor or has simultaneously sent
or given a Prospectus and all previous supplements thereto and any amended
Prospectus with such supplement to the Prospectus or Supplemental information.
The Dealer agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing which is supplied to it by the
Dealer Manager and marked “dealer only” or otherwise bearing a legend denoting
that it is not to be used in connection with the sale of Shares to members of
the public. Dealer agrees that it will not use in connection with the offer or
sale of Shares any material or writing which relates to another company supplied
to it by the Company or the Dealer Manager bearing a legend which states that
such material may not be used in connection with the offer or sale of any
securities other than the company to which it relates. The Dealer further agrees
that it will not use in connection with the offer or sale of Shares any
materials or writings which have not been previously approved by the Dealer
Manager in writing. The Dealer agrees, if the Dealer Manager so requests, to
furnish a copy of any revised preliminary Prospectus to each person to whom it
has furnished a copy of any previous preliminary Prospectus, and further agrees
that it will itself mail or otherwise deliver all preliminary and final
Prospectuses required for compliance with the provisions of Rule 15c2-8 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Regardless
of the termination of this Agreement, the Dealer will deliver a Prospectus in
transactions in the Shares for a period of 90 days from the effective date of
the Registration Statement or such longer period as may be required by the
Exchange Act.

On becoming a Dealer, and in offering and selling Shares, the Dealer agrees to
comply with all the applicable requirements imposed upon it under (a) the
Securities Act, the Exchange Act and the rules and regulations of the SEC
promulgated under both such acts, (b) all applicable state securities laws and
regulations as from time to time in effect, (c) any other state and federal laws
and regulations applicable to the Offering, the sale of Shares or the activities
of the Dealer pursuant to this Agreement, including without limitation the
privacy standards and requirements of state and federal laws, including the
Gramm-Leach-Bliley Act of 1999, and the laws governing money laundering
abatement and anti-terrorist financing efforts, including the applicable rules
of the SEC and FINRA, the Bank Secrecy Act, as amended, the USA Patriot Act of
2001, and regulations administered by the Office of Foreign Asset Control at the
Department of the Treasury; and (d) this Agreement and the Prospectus as amended
and supplemented. Notwithstanding the termination of this Agreement or the
payment of any amount to the Dealer, the Dealer agrees to pay the Dealer’s
proportionate share of any claim, demand or liability asserted against the
Dealer and the other Dealers on the basis that such Dealers or any of them
constitute an association, unincorporated business or other separate entity,
including in each case such Dealer’s proportionate share of any expenses
incurred in defending against any such claim, demand or liability.

 

  VIII. License and Association Membership

The Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that the Dealer is a properly registered or
licensed broker-dealer, duly authorized to sell Shares under Federal and state
securities laws and regulations and in all states where it offers or sells
Shares, and that it is a member in good standing of FINRA. This Agreement shall
automatically terminate if the Dealer ceases to be a member in good standing of
FINRA. The Dealer agrees to notify the Dealer Manager immediately if the Dealer
ceases to be a member in good standing of FINRA. The Dealer also hereby agrees
to abide by the Rules of FINRA, including FINRA Rules 2111, 2310, 5110 and 5141,
and Rules 2420 and 2440 of the NASD Conduct Rules (or any such rule’s successor
FINRA Rule).



--------------------------------------------------------------------------------

  IX. Limitation of Offer; Suitability

The Dealer will offer Shares only to persons who meet the financial
qualifications set forth in the Prospectus or in any suitability letter or
memorandum sent to it by the Company or the Dealer Manager and will only make
offers to persons in the jurisdictions in which it is advised in writing by the
Dealer Manager that the Shares are qualified for sale or that such qualification
is not required. In offering Shares, the Dealer will comply with the provisions
of the Rules set forth in the FINRA Manual, as well as all other applicable
rules and regulations relating to suitability of investors, including without
limitation, the provisions of Article III.C and Article III.E.1 of the Statement
of Policy Regarding Real Estate Investment Trusts of the North American
Securities Administrators Association, Inc. (the “NASAA Guidelines”). The Dealer
will sell Class I shares and Class W shares only to the extent approved by the
Dealer Manager as set forth on Schedule 1 to this Agreement, and to the extent
approved to sell Class I shares and Class W shares pursuant to this Agreement,
sell such shares only to those persons who are eligible to purchase Class I
shares and Class W shares as described in the Prospectus. Nothing contained in
this Selected Dealer Agreement shall be construed to impose upon the Company or
the Dealer Manager the responsibility of assuring that prospective investors
meet the suitability standards in accordance with the terms and provisions of
the Prospectus. Dealer shall not purchase any Shares for a discretionary account
without obtaining the prior written approval of Dealer’s customer and such
customer’s completed and executed Eligibility Form. The Dealer agrees to comply
with the record-keeping requirements imposed by (a) federal and state securities
laws and the rules and regulations thereunder, (b) the applicable rules of FINRA
and (c) the NASAA Guidelines, including the requirement to maintain records (the
“Suitability Records”) of the information used to determine that an investment
in Shares is suitable and appropriate for each subscriber for a period of six
years from the date of the sale of the Shares. The Dealer further agrees to make
the Suitability Records available to the Dealer Manager and the Company upon
request and to make them available to representatives of the SEC and FINRA and
applicable state securities administrators upon the Dealer’s receipt of a
subpoena or other appropriate document request from such agency.

 

  X. Disclosure Review; Confidentiality of Information

The Dealer agrees that it shall have reasonable grounds to believe, based on the
information made available to it through the Prospectus or other materials, that
all material facts are adequately and accurately disclosed in the Prospectus and
provide a basis for evaluating the Shares. In making this determination, the
Dealer shall evaluate items of compensation, physical properties, tax aspects,
financial stability and experience of the sponsor, conflicts of interest and
risk factors; and appraisals and other pertinent reports. If the Dealer relies
upon the results of any inquiry conducted by another member or members of FINRA,
the Dealer shall have reasonable grounds to believe that such inquiry was
conducted with due care, that the member or members conducting or directing the
inquiry consented to the disclosure of the results of the inquiry and that the
person who participated in or conducted the inquiry is not the Dealer Manager or
a sponsor or an affiliate of the sponsor of the Company.

It is anticipated that the Dealer and Dealer’s home office diligence personnel
and other agents of the Dealer that are conducting a due diligence inquiry on
behalf of the Dealer (collectively, the “Diligence Personnel”) either have
previously or will in the future have access to certain Confidential Information
(defined below) pertaining to the Company, the Dealer Manager, the Advisor, or
their respective affiliates. For purposes hereof, “Confidential Information”
shall mean and include: (i) trade secrets concerning the business and affairs of
Company, the Dealer Manager, the Advisor, or their respective affiliates,
(ii) confidential data, know-how, current and planned research and development,
current and planned methods and processes, marketing lists or strategies, slide
presentations, business plans, however documented, belonging to Company, the
Dealer Manager, the Advisor, or their respective affiliates; (iii) information
concerning the business and affairs of Company, the Dealer Manager, the Advisor,
or their



--------------------------------------------------------------------------------

respective affiliates (including, without limitation, historical financial
statements, financial projections and budgets, models, budgets, plans, and
market studies, however documented; (iv) any information marked or designated
“Confidential—For Due Diligence Purposes Only”; and (v) any notes, analysis,
compilations, studies, summaries and other material containing or based, in
whole or in part, on any information included in the foregoing. The Dealer
agrees to keep, and to cause its Diligence Personnel to keep, all such
Confidential Information strictly confidential and to not use, distribute or
copy the same except in connection with the Dealer’s due diligence inquiry. The
Dealer agrees to not disclose, and to cause its Diligence Personnel not to
disclose, such Confidential Information to the public, or the Dealer’s sales
staff or financial advisors, or to any other third party and agrees not to use
the Confidential Information in any manner in the offer and sale of the Shares.
The Dealer further agrees to use all reasonable precautions necessary to
preserve the confidentiality of such Confidential Information, including, but
not limited to (a) limiting access to such information to persons who have a
need to know such information only for the purpose of the Dealer’s due diligence
inquiry and (b) informing each recipient of such Confidential Information of the
Dealer’s confidentiality obligation. The Dealer acknowledges that Dealer or its
Diligence Personnel may previously have received Confidential Information in
connection with preliminary due diligence on the Company, and agrees that the
foregoing restrictions shall apply to any such previously received Confidential
Information. The Dealer acknowledges that Dealer or its Diligence Personnel may
in the future receive Confidential Information either in individual or
collective meetings or telephone calls with the Company, or at general “Forums”
sponsored by the Company, and agrees that the foregoing restrictions shall apply
to any Confidential Information received in the future through any source or
medium. The Dealer acknowledges the restrictions and limitations of Regulation
F-D promulgated by the SEC and agrees that the foregoing restrictions are
necessary and appropriate in order for the Company to comply therewith.
Notwithstanding the foregoing, Confidential Information may be disclosed (a) if
approved in writing for disclosure by the Company or the Dealer Manager,
(b) pursuant to a subpoena or as required by law, or (c) as required by
regulation, rule, order or request of any governing or self-regulatory
organization (including the SEC or FINRA), provided that the Dealer shall notify
the Dealer Manager in advance if practicable under the circumstances of any
attempt to obtain Confidential Information pursuant to provisions (b) and (c).

 

  XI. Dealer’s Compliance with Anti-Money Laundering Rules and Regulations

The Dealer hereby represents that it has complied and will comply with
Section 326 of the USA Patriot Act and the implementing rules and regulations
promulgated thereunder in connection with broker/dealers’ anti-money laundering
obligations. The Dealer hereby represents that it has adopted and implemented,
and will maintain a written anti-money laundering compliance program (“AML
Program”) including, without limitation, anti-money laundering policies and
procedures relating to customer identification as required by the USA Patriot
Act and the implementing rules and regulations promulgated thereunder. In
accordance with these applicable laws and regulations and its AML Program,
Dealer agrees to verify the identity of its new customers; to maintain customer
records; to check the names of new customers against government watch lists,
including the Office of Foreign Asset Control’s (OFAC) list of Specially
Designated Nationals and Blocked Persons. Additionally, Dealer will monitor
account activity to identify patterns of unusual size or volume, geographic
factors and any other “red flags” described in the USA Patriot Act as potential
signals of money laundering or terrorist financing. Dealer will submit to the
Financial Crimes Enforcement Network any required suspicious activity reports
about such activity and further will disclose such activity to applicable
federal and state law enforcement when required by law. The Dealer will certify
annually to the Dealer Manager that the Dealer (i) has implemented its
anti-money laundering compliance program and (ii) will perform the specified
requirements of its customer identification policies and procedures.



--------------------------------------------------------------------------------

  XII. Privacy.

The Dealer agrees as follows:

The Dealer agrees to abide by and comply in all respects with (a) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLBA”) and
applicable regulations promulgated thereunder, (b) the privacy standards and
requirements of any other applicable federal or state law, including the Fair
Credit Reporting Act (“FCRA”) and (c) its own internal privacy policies and
procedures, each as may be amended from time to time.

Dealer shall not disclose nonpublic personal information (as defined under the
GLBA) of all customers who have opted out of such disclosures, except to service
providers (when necessary and as permitted under the GLBA) or as otherwise
required by applicable law;

Except as expressly permitted under the FCRA, Dealer shall not disclose any
information that would be considered a “consumer report” under the FCRA; and

Dealer shall be responsible for determining which customers have opted out of
the disclosure of nonpublic personal information by periodically reviewing and,
if necessary, retrieving a list of such customers (the “List”) to identify
customers that have exercised their opt-out rights. In the event either party
expects to use or disclose nonpublic personal information of any customer for
purposes other than servicing the customer, or as otherwise required by
applicable law, that party must first consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

 

  XIII.  Dealer’s Undertaking to Not Facilitate a Secondary Market in the Shares

The Dealer acknowledges that there is no public trading market for the Shares
and that there are limits on the ownership, transferability and redemption of
the Shares, which significantly limit the liquidity of an investment in the
Shares. The Dealer also acknowledges that the Company’s Share Redemption Program
(the “Program”) provides only a limited opportunity for investors to have their
Shares redeemed by the Company and that the Company’s board of directors may, in
its sole discretion, amend, suspend, or terminate the Program at any time in
accordance with the terms of the Program. The Dealer further acknowledges that
the Company is obligated to immediately terminate the Program if the Shares are
listed on a national securities exchange or if a secondary market in the Shares
is otherwise established. The Dealer hereby agrees that so long as the Company
is offering Shares under a registration statement filed with the SEC (including
any follow-on offering of the Shares) and the Company has not listed the Shares
on a national securities exchange, the Dealer will not engage in any action or
transaction that would facilitate or otherwise create the appearance of a
secondary market in the Shares without the prior written approval of the Dealer
Manager.

 

  XIV.   Arbitration

Any dispute, controversy or claim arising between the parties relating to this
Agreement (whether such dispute arises under any federal, state or local statute
or regulation, or at common law), shall be resolved by final and binding
arbitration administered in accordance with the then current commercial
arbitration rules of FINRA in accordance with the terms of this Agreement
(including the governing law provisions of this Agreement and pursuant to the
Federal Arbitration Act (9 U.S.C. §§ 1 – 16). The parties will request that the
arbitrator or arbitration panel (“Arbitrator”) issue written findings of fact
and conclusions of law. The Arbitrator shall not be empowered to make any award
or render any judgment for punitive damages, and the Arbitrator shall be
required to follow applicable law in construing this



--------------------------------------------------------------------------------

Agreement, making awards, and rendering judgments. The decision of the
arbitration panel shall be final and binding, and judgment upon any arbitration
award may be entered by any court having jurisdiction. All arbitration hearings
will be held at the Denver FINRA District Office or at another mutually agreed
upon site. The parties may agree on a single arbitrator, or, if the parties
cannot so agree, each party will have the right to choose one arbitrator, and
the selected arbitrators will choose a third arbitrator. Each arbitrator must
have experience and education that qualify him or her to competently address the
specific issues to be designated for arbitration. Notwithstanding the preceding,
no party will be prevented from immediately seeking provisional remedies in
courts of competent jurisdiction, including but not limited to, temporary
restraining orders and preliminary injunctions, but such remedies will not be
sought as a means to avoid or stay arbitration.

 

  XV. Termination

The Dealer will suspend or terminate its offer and sale of Shares upon the
request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the mailing of such notice. This
Agreement is the entire agreement of the parties and supersedes all prior
agreements, if any, between the parties hereto.

This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer, and any such amendment shall be deemed accepted by the
Dealer upon placing an order for sale of Shares after the Dealer has received
such notice.

The respective agreements and obligations of the Dealer Manager and Dealer set
forth in Sections IV, VI, VII, and XIII through XVII of this Agreement shall
remain operative and in full force and effect regardless of the termination of
this Agreement.

 

  XVI.   Notice

All notices will be in writing and will be duly given to the Dealer Manager when
mailed to 518 17th Street, 12thFloor, Denver, Colorado 80202, and to the Dealer
when mailed to the address specified by the Dealer herein.

 

  XVII.  Attorney’s Fees and Applicable Law

In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees. This Agreement shall be construed under the laws of the State
of Colorado and shall take effect when signed by the Dealer and countersigned by
the Dealer Manager. Venue for any action (including arbitration) shall lie
exclusively in Denver, Colorado.



--------------------------------------------------------------------------------

THE DEALER MANAGER: DIVIDEND CAPITAL SECURITIES LLC

 

Date:  



--------------------------------------------------------------------------------

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth. We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.

 

1. IDENTITY OF DEALER:

 

Company Name:   

 

      Type of entity:   

 

         (Corporation, Partnership or Proprietorship)       Organized in the
State of:   

 

      Licensed as broker-dealer all States:            Yes                     
   No                              _______                 _______       If no,
list all States licensed as broker-dealer:   

 

                   Tax ID #:   

 

     

2. Person to receive notices delivered pursuant to the Selected Dealer
Agreement.

 

Name:  

 

    Company:  

 

    Address:  

 

    City, State and Zip:  

 

    Telephone:  

 

   



--------------------------------------------------------------------------------

Fax:   

 

      Email:   

 

      AGREED TO AND ACCEPTED BY THE DEALER:      

 

         (Dealer’s Firm Name)       By:   

 

         Signature       Name:   

 

      Title:   

 

      Date:   

 

     



--------------------------------------------------------------------------------

SCHEDULE 1

TO

SELECTED DEALER AGREEMENT WITH

DIVIDEND CAPITAL SECURITIES LLC

NAME OF ISSUER: DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.

NAME OF PARTICIPATING BROKER-DEALER:

SCHEDULE TO AGREEMENT DATED:

 

Dealer is authorized to sell the Company’s Class I shares of common stock:

   Yes    No

Dealer is authorized to sell the Company’s Class W shares of common stock:

   Yes    No

Selling commissions:

Dealer Manager fee reallowance:

Distribution Fee:

 



--------------------------------------------------------------------------------

These amounts are in addition to the selling commissions provided for in Section
IV of this Selected Dealer Agreement.

 

“DEALER MANAGER”

 

DIVIDEND CAPITAL SECURITIES LLC

    By:  

 

            Name:  

 

            Title:  

 

“DEALER”

 

 

(Print Name of Dealer)

    By:

 

 

            Name:  

 

            Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 2

TO

SELECTED DEALER AGREEMENT WITH

DIVIDEND CAPITAL SECURITIES LLC

NAME OF ISSUER: DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.

NAME OF DEALER:

SCHEDULE TO AGREEMENT DATED:

Dealer hereby authorizes the Dealer Manager or its agent to deposit selling
commissions, dealer manager fees, distribution fees, reallowances and other
payments due to it pursuant to the Selected Dealer Agreement to its bank account
specified below. This authority will remain in force until Dealer notifies the
Dealer Manager in writing to cancel it. In the event that the Dealer Manager
deposits funds erroneously into Dealer’s account, the Dealer Manager is
authorized to debit the account with no prior notice to Dealer for an amount not
to exceed the amount of the erroneous deposit.

Bank Name:

Bank Address:

Bank Routing Number:

Account Number:

“DEALER”

 

 

(Print Name of Dealer) By:  

 

        Name:  

 

        Title:  

 

        Date:  

 